Exhibit 10.10

AMENDMENT NUMBER ONE

TO THE

1993 NONEMPLOYEE DIRECTOR STOCK OPTION PLAN

OF

FOSSIL, INC.

The following Amendment to the 1993 Nonemployee Director Stock Option Plan of
Fossil, Inc. (the “Plan”), as authorized by the Board of Directors of
Fossil, Inc. (the “Company”), is adopted as of the effective date specified
herein:

Notwithstanding the provisions of paragraph 13 of the Plan, grants of Options
under the Plan commencing on January 1, 1999, shall not be adjusted for the
3-for-2 split of the Common Stock of the Company effected as a stock dividend on
April 8, 1998 to all stockholders of record on March 25, 1998.

All other terms and conditions of the Plan shall remain in full force and
effect.

This amendment shall become effective as of December 31, 1998

 

  Fossil, Inc.   By:  

/s/ Tom Kartsotis

    Tom Kartsotis     Chairman and Chief Executive Officer